DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered. The request for continued examination was filed on 06/15/2022.
 
Response to Amendment
Claims 1-24 are currently pending. Claims 1 and 2 are amended. Claims 3, 10-11, and 14-24 were previously withdrawn.
In view of the amendment filed 05/23/2022, the following objections/rejections are withdrawn from the previous Office Action, mailed 04/13/2022:
Objection to the specification
Claim rejections under 35 U.S.C. 102 as anticipated by McMurtry

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Claim 1, lines 3-4, recites “a re-coater…for traveling over a powder bed to deposit powder layers.” The specification defines corresponding structure for the claimed generic placeholder of “a re-coater,” including: a mechanism integrated into the bottom portion of the hopper 115 to receive powder material from the hopper and apply a powder layer using a leveler [0034]; a re-coater not involving the hopper having blades made from silicon, rubber or soft carbon fiber (for instance a brush re-coater) which spreads powder from one side of the build platform to the other [0035]; blades made of HS steel or ceramic which exerts pressure on the powder [0035]; and a roller for applying and leveling powder [0048].
Claim 1, lines 4-5, recites “each layer being selectively exposed to an energy source.” The limitation is construed to require “an energy source configured to selectively expose each layer.” The specification defines corresponding structure for the claimed generic placeholder of “an energy source,” including a radiative energy source that can generate one or more energy beams [0025], such as an electron beam source or a laser [0029].

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-9, and 12-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the gas exchange structure includes at least one channel used by each of the clean and contaminated gases.” In view of the specification, it is not clear whether the claim is intended to require at least one channel, wherein the at least one channel is used by both the clean gas and the contaminated gas, or at least one channel used by the clean gas and at least one channel used by the contaminated gases. If the former, the scope of the limitation is the same as the limitation “at least one channel used by both the clean and contaminated gases,” which was previously rejected under 35 U.S.C. 112(a). In either case, the scope of the claim is currently indefinite because the meaning of the recited limitation is ambiguous. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-9, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMurty et al., US 20160136731 A1 (“McMurtry”), previously made of record.

Regarding McMurtry, see Fig. 14 below:

    PNG
    media_image1.png
    362
    548
    media_image1.png
    Greyscale


Regarding claim 1, McMurtry discloses an apparatus to produce a three-dimensional (3-D) structure (additive manufacturing apparatus [0007]), comprising: a re-coater disposed within a build chamber (wiper 109 [0016], Fig. 14), the re-coater for traveling over a powder bed to deposit powder layers during a re-coat cycle ([0016]), each layer being selectively exposed to an energy source during a print cycle following the re-coat cycle to produce the 3-D structure (high energy beam [0007], laser [0015]); and a gas exchange structure coupled to the re-coater and configured to travel with the re-coater to remove contaminated gas and to add clean gas during the re-coat cycle (flow device comprising gas inlet and gas outlet [0007], coupled to wiper [0016], [0065], gas flow device 141 [0086], Fig. 14), wherein the gas exchange structure includes at least one channel used by each of the clean and contaminated gases (Fig. 14, [0086]).
In the referenced embodiment, McMurtry does not explicitly disclose the print cycle (including selectively exposing a layer to the energy source) and the re-coat cycle (including powder deposition and gas exchange) occur during separate time periods.
In the referenced embodiment, typically the powder deposition, gas exchange, and exposing to the energy source would be expected to occur at essentially the same time or during the same pass of the flow device. However, in describing the wiper mounted to the flow device, McMurtry states that the wiper may be movable from an extended position, in which the wiper engages with the powder, to a retracted position, in which the wiper is held clear of the powder; in this way, the gas exchange structure can be moved both with and without spreading powder ([0016]). McMurtry provides that the retractable wiper allows a flow device to traverse over the build platform multiple times before spreading of the next layer of powder, e.g., to follow the energy beam, according to the scan strategy ([0085]). As such, the disclosure of McMurtry includes a print cycle (including selectively exposing a layer to the energy source) occurring separately from a re-coat cycle (including powder deposition and gas exchange).
In the embodiment of Fig. 14, it is not clear that the wiper is configured to be retractable, an option described above, however in the case it is not shown with this functionality, it would have been obvious to one of ordinary skill in the art to use the described retractable wiper, instead of a fixed wiper, with the flow device, so that the flow device is capable of traversing the build platform with or without spreading powder, as taught by McMurtry.
Since the spreading of powder also includes gas exchange (Fig. 14), and therefore is analogous to the claimed re-coat cycle, then one of ordinary skill in the art would conclude that McMurtry teaches print and re-coat cycles may occur during separate time periods. McMurtry teaches that executing print cycles separately from the re-coat cycle may be useful according to the scan strategy, for example to scan during separate traverses of the powder bed by the flow device in order to manage heating of the powder bed ([0085]).

Regarding claim 2, McMurtry further discloses the clean and contaminated gases used in the at least one channel are separated by a filter (filter [0086]).

Regarding claim 4, McMurtry teaches the apparatus of claim 1, wherein the gas exchange structure includes a manifold (housing of gas flow device 141, Fig. 14, [0086]). The instant disclosure describes a manifold as a pipe or chamber branching into two or more openings, or it can mean one or more pipes, or a network of channels, that has the effect by itself or in concert with other processes, of moving gas and contaminants out of the chamber and clean gas into the chamber [0034]. The gas flow device 141 depicted in Fig. 14 shows a chamber with at least two openings (gas inlet, gas outlet) moving gas and contaminants out of the chamber and clean gas into the chamber (particles are filtered from the contaminated gas from the chamber, clean gas is propelled back into the chamber).

Regarding claim 5, McMurtry teaches the apparatus of claim 4, wherein the manifold includes: one or more inlets into which the contaminated gas from the build chamber flows (gas outlet 110a for drawing gas from the chamber [0086]), wherein the contaminated gas comprises soot resulting from producing the 3-D structure; and one or more outlets to add the clean gas into the build chamber (gas inlet 112a for propelling gas into the chamber [0086]). It is noted that the McMurtry reference uses the opposite term for inlet/outlet, however the function is the same as claimed and the labelling of inlet/outlet is relative to the description of the gas entering/exiting either the gas flow device (instant disclosure) or the build chamber environment (McMurtry reference).

Regarding claim 6, McMurtry teaches the apparatus of claim 5, wherein: the one or more inlets are connected to at least one inlet port on a side of the manifold, wherein the contaminated gas is input from the build chamber via the at least one inlet port (gas outlet aperture [0013]-[0014]), and the one or more gas outlets are connected to at least one outlet port on another side of the manifold, wherein the clean gas is added into the build chamber via the at least one outlet port (gas inlet aperture [0013]-[0014]).

Regarding claim 7, McMurtry teaches the limitations of claim 6 as set forth. McMurry does not explicitly disclose the at least one inlet port is positioned adjacent a leading edge of the re-coater to remove the contaminated gas from the chamber, and the at least one outlet port is positioned adjacent a trailing edge of the re-coater to introduce the clean gas into the chamber.
However, the designation of leading and trailing edge is dependent on the direction of travel of the re-coater at a given time. It is known in the art that re-coaters ordinarily travel back and forth across a working area or build area in order to repeatedly apply layers of build material. The movable flow device 141 is shown mounted on a linear guide 120 which it is moved along to traverse the powder bed ([0041], [0087]). It is clear that the assembly of the movable flow device with the wiper is capable of moving in at least the left or right direction in the embodiment depicted in Fig. 14, even if the gas flow mechanism is shown as operated while moving in the right direction. It would be advantageous to provide for gas flow in either direction to allow for contaminant removal and gas replacement at any time during the process.
Further, McMurtry teaches the function of the gas inlet/outlet (nozzle/exhaust) may be switched in order to switch the direction of gas flow based on the scanning direction ([0072]).
It would have been obvious to one of ordinary skill in the art before the claimed invention that McMurtry teaches a device wherein the at least one inlet port is positioned adjacent a leading edge of the re-coater to remove the contaminated gas from the chamber, and the at least one outlet port is positioned adjacent a trailing edge of the re-coater to introduce the clean gas into the chamber because the relative positions are based on the manner in which the device is operated and a current direction of travel of the re-coater, and it would have been obvious to employ such a configuration in order to provide gas flow on a return pass of the re-coater or to switch the direction of gas flow based on the scanning direction, as taught by McMurtry.

Regarding claim 8, McMurtry teaches the limitations of claim 7. In the embodiment described, McMurtry does not disclose the manifold includes a global outlet port and a global inlet port.
In a separate embodiment (Figs. 5a-b), McMurtry teaches using tubes connected to the gas outlet/inlet at joints which transport gas to/from the gas flow device ([0073]-[0075]). McMurtry teaches that the arrangement may be useful for locating a pump and filters external to the build chamber, allowing the filter to be replaced without having to gain access to the build chamber which could compromise the integrity of the inert gas atmosphere ([0075]).
It would have been obvious to one of ordinary skill in the art before the claimed invention to modify the manifold of the primary embodiment of McMurtry which the rejection has relied upon to include a global outlet port and a global inlet port, as taught by a second embodiment of McMurtry, so that a filter could be located external to the build chamber and the atmosphere of the build chamber would not be compromised when the filter is replaced and/or in order to allow for providing pressurized inert gas.

Regarding claim 9, McMurtry teaches the apparatus of claim 7 as set forth. McMurtry further discloses the manifold includes an elongated structure disposed along a longitudinal axis of the re-coater (wall of flow device 141 disposed along longitudinal axis of re-coater, Fig. 14), and the at least one inlet port is disposed on one side of the elongated structure (see gas outlet location 110a). McMurtry shows the at least one outlet port is disposed at a different position along the elongated structure (see apertures of gas inlet 112a, Fig. 14), but McMurtry does not disclose the at least one outlet port is disposed on an opposite side of the elongated structure. 
However, McMurtry teaches that their invention allows for more freedom in the positioning of the gas inlet (claimed gas “outlet”), because the gas outlet alone may be sufficient to draw gas/debris from the chamber without requiring a laminar flow between the inlet and outlet ([0037]). The gas inlet can therefore be placed in a different location and/or facing a different direction ([0037], [0089]). One of ordinary skill in the art may expect that locating the gas inlet on an opposite side of the elongate structure would be useful to ensure the clean gas has the opportunity to flow through the build environment and is not immediately drawn back into the gas outlet.
While the position of the gas inlet (claimed gas “outlet”) depicted by the prior art is different from the instant invention (not on the opposite side of the elongated structure), the intended result of introducing clean gas into the build chamber is the same. Given the same expected results, the claim limitation describing the particular positioning of the claimed gas outlet would have been obvious over the prior art. MPEP 2144.04 and In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
It would have been obvious to one of ordinary skill in the art before the claimed invention to modify the position of the at least one gas outlet port so that it was on the opposite side of the elongated structure from the at least one inlet port in order to ensure that clean gas can flow through the build environment before being drawn back into the flow device. McMurtry teaches that where gas is introduced from can vary and the position of the gas outlet would be an obvious matter of design choice.

Regarding claim 12, McMurtry discloses the apparatus of claim 1 as set forth. McMurtry does not explicitly disclose the gas exchange structure is configured to perform the gas exchange when the re-coater travels in a first direction and when the re-coater travels in a second direction.
McMurtry further discloses the flow device may extend across an entire width of the powder bed (i.e., configured to move back and forth along one axis in order to cover the powder bed) or the device may extend across a partial width of the powder bed and be mounted to move in two perpendicular directions ([0090]). In either case, the flow device coupled to the wiper is configured to move in at least two directions. The flow device is designed to operate while the assembly is moving ([0019], [0023], [0086]-[0087]). The disclosed flow device would be capable of performing the gas exchange regardless of the direction of travel and McMurtry teaches switching the function of the gas inlet and outlet as needed based on a scanning direction ([0072]).
It would have been obvious to one of ordinary skill in the art before the claimed invention that McMurtry teaches the gas exchange structure is configured to perform the gas exchange when the re-coater travels in a first direction and when the re-coater travels in a second direction and providing this capability would be obvious in order to make full use of the mobile gas flow device as it is moved across a powder bed.

Regarding claim 13, McMurtry teaches the apparatus of claim 1, wherein the build chamber comprises a chamber configured for powder bed fusion (PBF) additive manufacturing (apparatus is preferably a selective laser solidification (SLM, SLS) apparatus [0015]).

Response to Arguments
Applicant's arguments filed 05/23/2022 have been fully considered but they are not persuasive.
Regarding claim construction and interpretation under 112(f), Applicant states (p. 10) that the claimed re-coater claims the structural relationship that the re-coater is disposed within a build chamber and a gas exchange structure is coupled to the re-coater. Applicant submits that it is not required to unnecessarily narrow the claim to include one such class of re-coaters and exclude another with unnecessary recitations of structure where the current structural language adequately conveys the claimed subject matter to one skilled in the art.
The argument is not found persuasive. The claimed requirement for the re-coater to be disposed within a build chamber and coupled to a gas exchange structure does not indicate structure for performing the claimed functions of traveling over a powder bed and depositing powder layers. The examiner notes that interpretation under 112(f) includes the corresponding structure described in the specification, which in this case includes a variety of re-coater types (with or without a hopper, soft blades, hard blades, brushes, rollers), as well as equivalents. Accordingly, claim interpretation of the re-coater is not drastically narrowed, and in the context of powder bed fusion, it does not appear that a significant class of re-coaters has been excluded by the claim interpretation.
Regarding claim 1, Applicant argues (pp. 11-12) that McMurtry fails to disclose or fairly suggest the amended limitation that “the print cycle and the re-coat cycle occur during separate time periods.” Applicant states (p. 12) that the amendment is intended to clarify that re-coating/gas exchange takes place between scanning cycles and thus does not disrupt the energy beam. Applicant states that McMurtry teaches the opposite, to operate the gas flow cycle during the scan itself, and therefore amended independent claim 1 is distinguishable over McMurtry.
While the previous rejection under 35 U.S.C. 102 is withdrawn, teachings from McMurtry are used in the current rejection under 35 U.S.C. 103 to show that the disclosure of McMurtry encompasses print cycles occurring separately from and in addition to the re-coating cycles. McMurtry shows operating the gas flow during scanning and during re-coating (which can be at the same time, Fig. 14) and teaches that additional scanning can be performed after/between re-coating ([0085]). This is not considered in opposition to amended claim 1. The claim does not require that gas flow cannot also occur during the scanning, and nothing in the prior art suggests that re-coating or gas flow during scanning disrupts the energy beam.
Finally, while the amended limitation has been fully considered for the purpose of examination, the examiner considers that the structural limitations of claim 1 are clearly met by McMurtry, and a manner of operating the claimed device does not differentiate an apparatus claim over the prior art if the prior art teaches all of the structural limitations of the claim. The apparatus taught by McMurtry is capable of controllably performing printing/solidification, recoating, and gas exchange in any combination, and McMurtry provides a rationale for performing printing/solidification separately from the recoating. The timing of one operation with respect to another, i.e., a manner of operating the device, would not differentiate the claimed apparatus from the prior art. See MPEP 2114.
Applicant states that the dependent claims 2, 4-9, and 12-13 are allowable by virtue of their dependence from claim 1, which is not found persuasive because independent claim 1 is not considered allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754